Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because, according to specification, para. 0084, Fig. 5B shows incorrect (opposite) polarities of the voltage source 260. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 17, the omitted structural positive cooperative relationships are: electrophoretic liquid and insulating body. 
In absence of essential structural positive relationship of the electrophoretic liquid with the insulating body, it remains uncertain as to how the electrophoretic liquid is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the electrophoretic liquid with the insulating body, it remains uncertain as to whether the electrophoretic liquid is structurally part of the claimed device.
	Dependent claims 2-17 are necessarily rejected since they depend upon rejected base claim(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chu (USPgPub 2015/0096877, of record).
As to claims 1, 3, 13, 14, Chu discloses applicant’s claimed display device including a peep preventing device (at least Figs. 1, 3-7) including:
a transparent substrate (an element which is adjacent to element CF);
a plurality of first electrodes 170, 172) on the transparent substrate;

	a plurality of transparent second electrodes (130, 150) each of which includes a second (vertical) electrode sidewall portion covering a sidewall of one of the recesses,
	wherein closed spaces are defined between the insulating body and the second electrodes and the transparent substrate, electrophoretic liquids (121, 128) are contained in the closed spaces, respectively, and the electrophoretic liquids contain reflective (white) charged particles adapted to adhere to the second electrodes when a first electric field is applied between the first electrodes and the second electrodes.
As to claim 18, since Chu’s disclosed peep preventing device includes all product features as recited in applicant’s product claim 1, Chu’s disclosed device is considered as formed by the method as recited in applicant’s method claim 18. The 
	As to claims 4 and 19, since Chu’s disclosed device includes all structural limitations as claimed by applicant, Chu’s disclosed peep preventing device would be able to satisfy applicant’s claimed relationship of 0° < α ≤ θ.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claims 1 and 18.

In light of this, it would have been obvious to one of ordinary skill in the art to provide Chu’s peep preventing device including the polarity reversing switch for conveniently reversing polarity of the first and second connected electrodes in order to enable or disable that peep prevention function.
As to claim 5, although Chu does not disclose the θ being 30 degrees, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select optimum angle of θ, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable θ angle involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 6, 7 and 12, although Chu does not disclose the substrate having isosceles trapezoidal or triangular section or recesses having elliptical or polygonal shape, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide trapezoidal or triangular shaped substrate or elliptical or polygonal shaped recesses since such claimed 
As to claims 8 and 9, it would have been obvious to one of ordinary skill in the art to select optimum base angle of the trapezoid or triangle since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable base angle involves only routine skill in the art. In re Aller, 105 USPQ 233.
In light of this, applicants claimed isosceles trapezoidal or triangular shaped substarte would have been a matter of obvious design choice. 
As to claims 10, although Chu does not disclose the sidewall of each of the recesses having a shape of concave arc, as claimed by applicant, such claimed shape would have been considered within level of ordinary skill in the art to one of ordinary skill and therefore would have been obvious alternate design choice.
As to claim 11, since limitation of claim 11 is similar to that of claims 4 as mentioned earlier, claim 11 is rejected for reasons set forth in the rejection of claim 4.
As to claim 14, although Chu discloses the display device including a color filter substrate, Chu does not disclose the peep preventing device disposed on a light incidence side of the color filter substrate, as claimed by applicant.

As to claims 14-17, although Chu does not discloses the display device including the color filter substrate, a liquid crystal display panel or organic light-emitting diode panel, as claimed by applicant, it would have been obvious to use Chu’s disclosed display device conveniently within a prior art liquid crystal display panel or organic light-emitting diode panel. 
Further, as to claims 14-17, applicant is claiming the color filter substrate, the liquid crystal display panel or organic light-emitting diode panel, including the peep preventing device. 
However, the limitation of the color filter substrate, the liquid crystal display panel or organic light-emitting diode panel is not given patentable weight because it is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
	As to claim 20, applicant’s claimed stripping the support substrate would have been within level of ordinary skill in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879